

116 HRES 378 IH: Honoring the accomplishments and legacy of Arthur “Art” Simon.
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 378IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mrs. Bustos (for herself and Mr. Bost) submitted the following resolution; which was referred to the Committee on Agriculture, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring the accomplishments and legacy of Arthur Art Simon.
	
 Whereas Arthur Simon was born on July 28, 1930, in Eugene, Oregon; Whereas Arthur Simon helped his father with his monthly magazine, The Christian Parent;
 Whereas Arthur Simon graduated from Dana College, where he fought for scholarships for minority populations as student body president;
 Whereas Arthur Simon was ordained as a Lutheran minister after attending Concordia Seminary; Whereas Arthur Simon pastored Trinity Lutheran Church on New York City’s Lower East Side from 1961 to 1972, where he worked with community organizations to fight for better living conditions;
 Whereas, in 1973, Arthur Simon wrote The Politics of World Hunger with his brother, the late Senator Paul Simon; Whereas Arthur Simon wrote Bread for the World, for which he won the national Religious Book Award;
 Whereas Arthur Simon founded the anti-hunger advocacy organization, Bread for the World, one of the world’s foremost grassroots organizations leading the charge to end hunger and poverty around the globe;
 Whereas Arthur Simon led the resolution entitled The Right to Food, which established the worldwide right to food as a cornerstone of United States policy; Whereas, from 1992 to 1997, Arthur Simon directed the Washington Office of the Christian Children’s Fund;
 Whereas Arthur Simon worked on the Jubilee Debt Campaign, which led to the passing of legislation that included $435,000,000 toward debt relief for the world’s poorest nations;
 Whereas, in 2004, Arthur Simon was the 35th recipient of the Pacem in Terris Peace and Freedom Award; Whereas Arthur Simon won the Presidential Hunger Award for Lifetime Achievement;
 Whereas Arthur Simon won the Leadership Award of the Center for Public Justice; and Whereas Desmond Tutu said of Arthur Simon’s Bread for the World, We in Africa have many friends in the United States. Many of our brothers and sisters of faith understand that Christianity is political or it’s not Christianity. Bread for the World is such a friend.: Now, therefore, be it
	
 That the House of Representatives— (1)honors the life, accomplishments, and legacy of Arthur Simon;
 (2)celebrates the leadership and commitment of Arthur Simon to ending hunger in the United States and around the world;
 (3)commends the achievements of Arthur Simon in founding and growing a small group of people who wanted to study what they could do to solve hunger and care for those whom Jesus calls the least of these, into the collective Christian voice, Bread for the World; and
 (4)strongly supports the goal of ending hunger at home and abroad. 